internal_revenue_service department of the treasury number release date index number 468b washington dc person to contact elizabeth kaye badge no telephone number refer reply to cc pa apjp 1--plr-106270-00 date date legend settlor taxpayers gst_trust plr-106270-00 reimbursement trust law firm state law grandchildren beneficiaries plr-106270-00 bank bank year q x y z date date date date dear this letter responds to your submission of date and supplemental correspondence dated date date date date and date in which you requested rulings on behalf of taxpayers specifically you requested rulings concerning the income_tax gift_tax estate_tax and generation-skipping_transfer_tax consequences of a payment under a proposed settlement agreement facts taxpayers are husband and wife they have five children and five grandchildren in year the husband settlor established a_trust by agreement with bank predecessor to bank trustee as trustee and funded it with x in cash under the trust’s terms until such time as a grandchild of settlor attains age trustee may in trustee’s discretion distribute the trust income to or among the class of persons consisting of settlor’s children and grandchildren once the first grandchild reaches age trustee is required to pay all the trust income in equal shares to or for the benefit of settlor’s grandchildren principal may be distributed in trustee’s discretion to plr-106270-00 or for the maintenance education and welfare of any beneficiary entitled to trust income the trust is to terminate on the later of years from the date of its creation or when there is no living grandchild under age at termination the trust is to be distributed in equal shares to grandchildren with an equal share for the issue of any deceased grandchild it was settlor’s intent based on the advice from law firm that drafted the trust instrument that settlor and his spouse would file gift_tax returns form_709 treating the x amount transferred to the trust as a gift made one-half by each and that settlor and his spouse would allocate their respective generation-skipping_transfer gst exemptions y amount of cash each to the trust settlor’s spouse died on date during the administration of her estate it was discovered that no gift_tax returns were filed with respect to the transfer in trust in and no allocation of taxpayers’ gst exemptions were made by date the value of the trust assets had slightly more than doubled to over z amount trustee as authorized by state law divided the trust into three separate trusts collectively gst_trust two gst-exempt trusts value of y each and one gst-nonexempt trust value of slightly more than x the assets of the original trust were divided on a fractional basis such that each separate trust participated ratably in all appreciation and depreciation of the original trust assets since year each new gst_trust continues to have the same terms as the original trust on date law firm prepared and filed the year gift_tax returns for settlor and his spouse on which late allocations of taxpayers’ gst exemptions were made with respect to the two gst-exempt trusts following settlor’s death on date trustee in its capacity as trustee of the trust and personal representative of the estates of taxpayers and taxpayers’ five children on behalf of grandchildren sued law firm for failing to make timely gst allocations on timely filed year gift_tax returns a settlement agreement which the court reached and approved on date created a new trust reimbursement trust reimbursement trust’s primary purpose is to indemnify gst_trust and the beneficiaries for the gst tax expected to be incurred in the future initial funding of reimbursement trust was calculated as an amount substantially equal to the gst tax that the gst-nonexempt trust would have owed if it had become subject_to gst tax on a day shortly after the state court’s approval of the settlement known as the determination_date less a sum of q for a settlement concession and trustee’s waiver of future fees law firm will receive any remaining funds left in reimbursement trust after payment of all gst tax_liabilities plr-106270-00 it is represented that no distributions were made from the trust prior to taxpayers’ deaths and no distributions have been made since the trust was divided into three separate trusts gst trusts law firm and grandchildren file their income_tax returns on a calendar_year basis and use the cash_receipts_and_disbursements_method of accounting reimbursement trust files its income_tax return on a calendar_year basis and uses the accrual_method of accounting you have asked us to rule as follows reimbursement trust is a qualified_settlement_fund qsf under sec_1_468b of the income_tax regulations and any additional separate fund established therein in the future as provided in settlement agreement will be a qsf law firm’s transfer of funds to reimbursement trust will constitute economic_performance for purposes of sec_461 law firm’s transfer of funds to reimbursement trust will not be includible in the income of reimbursement trust gst_trust or beneficiaries law firm’s transfer of funds to reimbursement trust will not be deemed a transfer by settlor or his estate subject_to federal gst tax gift or estate_tax the severance of the original trust into three separate trusts upon the discovery of the missed allocations will be given effect for gst tax purposes ruling requests and were withdrawn these rulings concerned the following requests the transfer of funds from reimbursement trust to pay the gst tax_liability will not constitute a transfer by taxpayers subject_to the gst tax neither gst_trust nor grandchildren will have income when they are reimbursed for the gst tax_liability they incur because law firm failed to ensure that settlor and his spouse filed timely gift_tax returns and properly allocated their gst exemptions to trust assets law and analysis issue income_tax plr-106270-00 reimbursement trust is a qsf under sec_1_468b of the income_tax regulations and any additional separate fund established therein in the future as provided in settlement agreement will be a qsf sec_468b provides that nothing in any provision of law will be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 regarding qsfs sec_1_468b-1 provides that a qsf is a fund account or trust that satisfies all the requirements of sec_1_468b-1 sec_1_468b-1 generally provides that the fund account or trust is a qsf if it is established pursuant to an order of or is approved by a court of the united_states or any state including the district of columbia and is subject_to the continuing jurisdiction of that authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a tort breach of contract or violation of law and the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons based on the representations made and the information provided we rule as follows provided reimbursement trust is established pursuant to a court order is subject_to the court’s continuing jurisdiction and is a_trust under applicable state law reimbursement trust will meet the requirements for a qsf under sec_1_468b-1 in the present case reimbursement trust which is a_trust under state law was established pursuant to court order and subject_to its continuing jurisdiction to satisfy the gst tax_liability arising out of law firm’s failure to ensure that settlor and his spouse filed timely gift_tax returns and properly allocated their gst exemptions to trust assets accordingly reimbursement trust meets the requirements for a qsf under sec_1_468b-1 additionally reimbursement trust will continue to qualify as a qsf should any additional funds be contributed in the future pursuant to the settlement agreement the settlement agreement provides that if law firm is unable to obtain a ruling within ½ months following the court’s approval of the settlement agreement to the effect that any reimbursement of gst tax from the reimbursement trust will not itself be plr-106270-00 subject_to gst tax law firm must then make an additional payment to reimbursement trust of the specified gross up amount a similar provision requires a gross up payment with respect to income_tax if law firm is unable to obtain an income_tax ruling within ½ months following the court’s approval of the settlement agreement the settlement agreement provides that both such gross up amounts will be held separate from the basic trust fund each to be used only for the specific purpose for which it was intended accordingly because the same circumstances and conditions would be applicable to any gst and income_tax gross up amounts paid to reimbursement trust under that trust’s instrument as are applicable to the assets in the basic fund each separate gross up fund will qualify as a qsf under sec_1 c issue income_tax law firm’s transfer of funds to reimbursement trust will constitute economic_performance for purposes of sec_461 sec_1_468b-3 provides in general that for purposes of sec_461 economic_performance occurs with respect to a claimed liability of the sort for which a qsf may be established to the extent the transferor makes a transfer to a qsf to resolve or satisfy the claimed liability sec_1_468b-3 provides that economic_performance does not occur to the extent the transferor has a right to a refund or reversion of a transfer which is currently exercisable without the agreement of an unrelated_person who is independent or has an adverse_interest or the transfer was made under such conditions that its refund or reversion is certain to occur in the present case law firm may become entitled to a reversion of all or a portion of the initial reimbursement trust fund or either of the two additional funds the gross up funds which may subsequently be established under the same trust instrument in no case however will law firm be entitled to such reversion except with the agreement of at least trustee an unrelated and independent party and then only upon the occurrence of an event which is not certain to occur specifically law firm may become entitled to a partial reversion if trustee’s investment returns for one of more of the reimbursement trust funds were higher than for the gst_trust itself or if the gst_trust were diminished by distributions to settlor’s children otherwise any reversion to law firm will be dependent upon actions outside of its control accordingly law firm’s payment of the initial_amount to fund reimbursement trust and any payment to create a gst gross up or income_tax gross up fund will constitute economic_performance issue income_tax plr-106270-00 law firm’s transfer of funds to reimbursement trust will not be includible in the income of reimbursement trust gst_trust or beneficiaries reimbursement trust sec_1_468b-2 provides that modified gross_income of a qsf generally does not include amounts transferred to the qsf by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established however dividends on stock of a transferor or a related_person interest on debt of a transferor or related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income pursuant to sec_1 468b- d law firm is the transferor law firm’s initial transfer to reimbursement trust was made in cash in order to satisfy a liability for which reimbursement trust was established accordingly provided reimbursement trust is established pursuant to a court order and is subject_to the court's continuing jurisdiction and therefore is a qsf income of reimbursement trust will not include amounts transferred by or on behalf of law firm to resolve or satisfy a liability for which reimbursement trust is established gst_trust and beneficiaries sec_61 of the code provides that gross_income means income from whatever source derived sec_451 of the code provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the regulations provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under the cash_receipts_and_disbursements_method of accounting such an amount is includible in gross_income when actually or constructively received sec_1_451-2 of the regulations provides in part that income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to plr-106270-00 substantial limitations or restrictions the doctrine_of economic benefit requires a determination that the actual receipt of property or the right to receive property in the future confers a current economic benefit on the recipient economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for a taxpayer’s sole benefit 16_tc_244 aff’d per curiam 195_f2d_541 6th cir revrul_60_31 1960_1_cb_174 situation in sproull the court applied the economic_benefit_doctrine to tax amounts an employer paid to an interest bearing trust as compensation_for an employee's past services no one other than the employee had any interest in or control_over the monies in the trust the employee was required to take no further action to earn or establish his rights to the amounts in trust the trustee's duties were limited to holding investing and paying the amounts in trust to the employee or his estate in the event of his prior death in the two taxable years following the creation of the trust the tax_court held that there is no doubt that such an interest had a value equivalent to the amount_paid over for his benefit sproull t c pincite the economic_benefit_doctrine does not apply where the beneficiary’s ability to obtain trust amounts is subject_to a future condition or forfeiture 277_f2d_413 6th cir taxpayer did not have economic benefit of funds placed in trust by employer where the use of funds was conditioned upon taxpayer’s death his reaching the age of sixty-five or his retirement from full time activity 772_f2d_1472 9th cir taxpayer did not have economic benefit in funds placed in trust under deferred_compensation agreement where funds were conditioned upon taxpayer’s limiting his practice after retirement and not competing with present employer the sproull court noted that the trust agreement contained no restriction whatever on petitioner’s right to assign or otherwise dispose_of the interest thus created in him sproull t c pincite other courts have noted that a taxpayer may still have an economic benefit in a_trust where there are restrictions on assignment see u s v drescher 179_f2d_863 2nd cir employee received economic benefit of annuity_contract purchased by employer in the year such contract was delivered to him even though such contract was non-assignable however there is no economic benefit when the beneficiary’s right to receive the income is restricted or conditioned upon future events therefore in order for a taxpayer to include an amount in income under the economic_benefit_doctrine the amount must be set_aside irrevocably for the taxpayer’s sole benefit without restrictions or conditions based upon the occurrence of future events in the present case the funds in reimbursement trust have been set_aside for the benefit of either the gst_trust or grandchildren however the funds have not been set_aside irrevocably since any remaining sums in the trust that are not used to pay the gst tax revert to law firm plr-106270-00 furthermore the funds in reimbursement trust may only be used to pay the gst tax this is a restriction on the right to use the funds the use of funds is further conditioned upon events that must occur in the future namely that trustee must make a taxable_distribution to one or all grandchildren a distribution may occur anytime at trustee’s discretion or when one of the grandchildren turns twenty-one at this point in time it cannot be determined when and if either of these distributions will take place another condition to the right to use the funds is that someone must be liable to pay the gst tax the entity responsible for the tax_liability is determined by the type of distribution that trustee makes in the event of a distribution to one or all grandchildren the recipients are liable for the gst tax see sec_2603 however in the case of a distribution due to the termination of the trust trustee is then liable for the gst tax see sec_2603 because it is unclear at this point who will be liable to pay the gst tax in the event of a distribution it cannot be determined who has the benefit of the funds in reimbursement trust accordingly because the funds in reimbursement trust have not been irrevocably set_aside without restrictions or conditions based upon future events neither the gst trusts nor the beneficiaries received an economic benefit from the funds in reimbursement trust that must be included in income issue estate and gift_tax law firm’s transfer of funds to reimbursement trust will not be deemed a transfer by taxpayers of their estates subject_to the gift or estate_tax sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent sec_2501 provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible based on the representations made and the information provided we conclude that the transfer of settlement proceeds to reimbursement trust will not constitute a gift by taxpayers under sec_2501 in addition the value of reimbursement trust will not be included in the estates of taxpayers for federal estate_tax purposes issue generation-skipping_transfer_tax the severance of the original gst_trust into three separate trusts upon the discovery of the missed allocations will be given effect for gst tax purposes sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_2603 provides that plr-106270-00 in the case of a taxable_termination the trustee is liable for the payment of the gst tax in the case of a taxable_distribution the transferee is liable under sec_2602 the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable_rate is the maximum rate_of_tax on an estate_tax transfer multiplied by the inclusion_ratio the inclusion_ratio is defined in sec_2642 as the excess of over the applicable_fraction for the trust from which the transfer is made or for the direct_skip the applicable_fraction is a fraction in which the numerator is the gst_exemption allowable under sec_2631 allocated to the trust or direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property under sec_2631 for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor for gst tax purposes sec_2654 provides that the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in this chapter shall be construed as authorizing a single trust to be treated as two or more trusts sec_26_2654-1 further provides that in the case of substantially separate and independent shares a portion of a_trust is not a separate share unless such share exists from and at all times after the creation of the trust in the present situation the trustee as authorized by state law divided the original trust into three separate trusts at spouse’s death the assets of the original trust were divided on a fractional basis such that each separate trust participated ratably in all appreciation and depreciation of the original trust assets each new trust continues to have the same terms as the original trust no distributions were made from the trust prior to the division and no distributions have been made since after dividing the original trust allocations of the taxpayers’ gst exemptions were made with respect to two of the trusts under these circumstances we conclude that the division of the original trust into three separate trusts will be respected for gst tax purposes no conclusion or inference should be drawn from these rulings as to whether the transfer of the funds from reimbursement trust to pay the gst tax constitutes a transfer by the taxpayers subject_to the gst tax except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code plr-106270-00 this ruling is directed only to taxpayers sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely pamela w fuller senior technician reviewer branch administrative provisions and judicial practice division procedure and administration enclosures copy for sec_6110 purposes copies of this letter cc
